Citation Nr: 1446533	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-08 020A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for medial compartment osteoarthritis of the left knee.

2. Entitlement to a rating higher than 10 percent for a left knee injury, status post-operative.  

3. Entitlement to service connection for a neurological condition of the right leg, as secondary to the service-connected left knee disability. 

4. Entitlement to service connection for a back condition, as secondary to the service-connected left knee disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to December 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which continued his 10 percent rating for his service-connected left knee condition, and denied service connection for a neurological condition of the right leg and for a back condition.  In March 2012, so during the pendency of the appeal, the Veteran was granted a separate 10 percent rating for his osteoarthritis condition of his left knee.  He disagreed with this initial rating and thus this issue is also on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran stated through his representative in the July 2014 Appellant's Brief that his left knee condition is much worse now than what it was shown to be at his March 2012 VA examination.  Specifically, the representative claimed that the knee has chronic pain, swelling, instability, fatigability, increased pain on motion, locking, and popping.  He stated that this adversely affected the Veteran's ability to climb stairs.  As his last VA examination is now well over two years old, remand is necessary to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current severity of his left knee condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

The Veteran claimed service connection for both a right knee neurological condition and a back condition as secondary to his left knee condition.  At his March 2012 VA examination, he was diagnosed with spondylosis with right radiculopathy.  The examiner provided negative etiology opinions regarding both conditions.  His rationale consisted solely of stating that the Veteran "had no real complaints" related to his left knee and that the back and right leg symptoms started three years prior.  He concluded by stating, "there is no association or nexus between his service connected left knee and his current back and right leg condition."  The same examiner provided a later, August 2012 addendum opinion, which simply stated, "[t]here is no evidence the [V]eteran's service connected knee caused any aggravation of his back or leg condition."  

The Board concludes that the opinions generated by the VA examiner are inadequate, as the examiner offered no rationale for the opinions beyond "there is no evidence."  The Veteran has maintained that his left knee condition has caused him to change the way he walks, which he believes has caused his back and knee conditions.  The examiner did not address this contention, or offer any rationale as to why this was not the case.  Therefore, the service connection claims must also be remanded to afford the Veteran a new examination of his right leg neurological and back conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Finally, the Veteran should again be afforded the opportunity to provide the AOJ with the location of any outstanding relevant medical records.  On his initial claim, he listed "Texas Gulf Medical Group" as a private facility where he obtained treatment for his various conditions.  However, he never completed a VA Form 21-4142 for this facility so the records could be requested on his behalf.  Thus, on remand, he should be sent this form again for completion so those records can be obtained and added to the claims file.    

Accordingly, the case is REMANDED for the following action:

1. The Veteran has stated that he had seen his doctor and other doctors that can provide evidence that his back and right leg disabilities are related to his left knee disorder(s).  See Written statement received in January 2011.  Provide the Veteran with an opportunity to submit this evidence in support of his claim.  

2.  Send the Veteran a VA Form 21-4142 Authorization and Consent to Release Information for any outstanding private treatment records, including those at Texas Gulf Medical Group.

3.  Make arrangements to obtain any outstanding VA treatment records dated since June 2010, including those at the Houston VAMC.  

4. Then, schedule the Veteran a VA examination to address the current severity of his left knee condition(s).  If possible, the appropriate Disability Benefits Questionnaire (DBQ) should be filled out for this purpose.  

5.  Schedule the Veteran an appropriate VA examination regarding his spondylosis of the back with right side radiculopathy.  The claims file, including a copy of this remand, must be reviewed by the examiner in conjunction with the examination.  All indicated tests should be accomplished and the results reported.

The examiner must respond to the following:

(a)  Is it at least as likely as not (50% or greater probability) that the Veteran's back disorder was caused by his service-connected left knee condition, to include any altered gait associated therewith?

(b) Is it at least as likely as not (50% or greater probability) that the Veteran's back disorder was aggravated by his service-connected left knee condition, to include any altered gait associated therewith?

(c) Is it at least as likely as not (50% or greater probability) that the Veteran's right leg neurological condition was caused by his service-connected left knee condition, to include any altered gait associated therewith?

(d) Is it at least as likely as not (50% or greater probability) that the Veteran's right leg neurological condition was aggravated by his service-connected left knee condition, to include any altered gait associated therewith?

In providing these opinions, the examiner must consider the Veteran's contention that his left leg is bowed and shortened as a result of his left knee disorder, and that this causes an alteration in his gait, or a limp.  The Veteran contends that this altered gait causes excess strain and deterioration of his back and right leg.

A complete rationale should be provided for all opinions expressed.  

6.  Review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If the examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

7.  Finally, after completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

